DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 04/14/2022. Claims 1-2, 4-10, 12-18, 20 are acknowledge as pending in this application with claims 1-2, 5-7, 9-10, 12- are amended, claims 8, 20 are previously presented, claim 3, 11, 19 are canceled. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2022, 03/18/2022, 03/04/2022, 02/28/2022, 02/18/2022, 02/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant amendment filed on 04/14/2022 have overcome the Claim Objection and Claim Rejection 112b. Further, the applicant amendment filed on 04/14/2022 have raised new Claim Rejection 112b issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a first domain" in claim 17, lines 3, 5-6.  It is unclear whether the limitation “a first domain” is referring to the separate domain in claim 17, line 14 or separate components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-10, 12, 14-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang (US 20190126099 A1).
Regarding claim 1: Hoang disclose a computer-implemented method (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) for using an artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”) to present a user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”) capable of presenting progress of a user (the progress of a user is shown in FIG. 17) in one or more domains (see annotated in FIG. 17), wherein the computer-implemented method (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) comprises: 
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive one or more measurements as input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”), wherein the one or more domains (see annotated in FIG. 17) comprise range of motion, strength (Watt is considered to represent strength because Watt is a unit of power and power is strength, see FIG. 17), balance, endurance (According to Merriam-Webster, endurance is defined as the ability to sustain a prolonged stressful effort or activity; Hoang, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity), mobility, stability, pliability, flexibility, or some combination thereof; 
outputting (outputting, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), based on the one or more measurements (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), a user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”) that causes one or more icons (icons are targets 1710, 1712 and 1704, see annotated in FIG.17; targets 1710, 1712 are moving left or right, see FIG.17, Para [0166] “if the user continues to fall below target zone, resistance and one or both targets 1710, 1712 will decrease, in an example embodiment”) to dynamically change position on the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”); 
while a user performs an exercise using an exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”), receiving the one or more measurements (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”) from one or more sensors (sensors 212, 214, Para [0044] “The IO Board 204 also includes modules for a first pulse sensor 212 and a second pulse sensor 214, that are configured for detecting pulse rate of the user.”) associated with the exercise device (see FIG.4); and 
presenting, on a computing device (tablet 202) associated with the exercise device, one or more sections of the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”), wherein the one or more sections (you, targets, see annotated in FIG.17) are each related to a separate domain (watts, spm, see annotated in FIG.17) comprising the one or more domains (see annotated in FIG.17), wherein, based on the one or more measurements (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”), each of the one or more sections (you, targets, see annotated in FIG.17) includes the one or more icons (icons are targets 1710, 1712 and 1704, see annotated in FIG.17; targets 1710, 1712 are moving left or right, see FIG.17) placed, and wherein the one or more icons (see annotated in FIG. 17) graphically move in the user interface (graphical interface, see FIG.17) in accordance with the user’s progress toward one or more goals (the goal is the target zone) associated with the one or more domains (the icons 1710 associated with Watt is moving within the target zone, the icons 1712 associated with SPM is moving within the target zone; the one or more domains are power (watt) and SPM, see annotated in FIG. 17, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”).

    PNG
    media_image1.png
    637
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    923
    media_image2.png
    Greyscale

Regarding claim 2: Hoang disclose further comprising:
receiving, via an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”), a selection of a first domain (The Examiner consider that the first domain is Watt, see FIG.17) from the one or more domains (see annotated in FIG. 17); and 
presenting additional information (the additional information is the power because Watt represent the power, see FIG.17) related to the progress of the user (the progress of a user is shown in FIG. 17) associated with the first domain (Watt, see FIG.17).

Regarding claim 4: Hoang disclose further comprising presenting each of the one or more sections (see annotated in FIG. 19) as portions of a mountain (see annotated in FIG. 19) on the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).

    PNG
    media_image3.png
    644
    807
    media_image3.png
    Greyscale


Regarding claim 6: Hoang disclose further comprising: receiving, from the computing device (tablet 202) associated with the user, an adjustment to a value (the value is baseline or starting resistance level, Para [0168] “A baseline or starting resistance level is set for each individual user prior to the workout”) associated with a first domain (The Examiner consider that the first domain is one of the more domains, the first domain is Watt, see FIG.17) from the one or more domains (the one or more domains is the strength-Watt and the endurance-SPM); and 
based on the adjustment to the value (when the user finish or meet the goal before it was planned), selecting, by the machine learning model (cloud central server), one or more additional exercises (one or more exercises are exercise with decreased resistance and exercise with increased) to include in an exercise plan for the user (Para [0168] “Based on the user's historical average watts, and comparing it to past users who performed this workout, the AI can recommend the most appropriate baseline. User's resistance is adjusted up and down from their baseline based on the pre-programmed workout.”).

Regarding claim 7: Hoang disclose further comprising determining a completion state (user’s historical average watts, Para [0168]) of the exercise (the exercise with decreased resistance and the exercise with increased resistance); and 
based on the completion state, modifying a difficulty level of the exercise (Para [0168] “Based on the user's historical average watts, and comparing it to past users who performed this workout, the AI can recommend the most appropriate baseline. User's resistance is adjusted up and down from their baseline based on the pre-programmed workout.”).

	Regarding claim 8: Hoang disclose further comprising:
receiving second input (user input command, Para [0341]) from the user, wherein the second input comprises an instruction to modify an operating parameter of the exercise device (Para [0341] “instructions for, in response to the user input command, causing a same adjustment to a respective current difficulty setting of at least two of the exercise devices during the shared virtual exercise session.”), and the second input is received via a microphone (Para [0052] “the tablet 202 includes a microphone (not shown). The microphone can be used for capturing audio of the user of the particular tablet 202. The microphone can be used for capturing voice-based input commands in an example embodiment.”), a touchscreen, a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 9: Hoang disclose a tangible, non-transitory computer-readable medium storing instructions (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) that, when executed, cause a processing device (processor, Para [0241] “at least one processor in operable communication with the display screen”) to: 
generate, by an artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive one or more measurements as input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”), wherein the one or more domains (see annotated in FIG. 17) comprise range of motion, strength (Watt is considered to represent strength because Watt is a unit of power and power is strength, see FIG. 17), balance, endurance (According to Merriam-Webster, endurance is defined as the ability to sustain a prolonged stressful effort or activity; Hoang, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity), mobility, stability, pliability, flexibility, or some combination thereof; 
output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), based on the one or more measurements (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), a user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”) that causes one or more icons (icons are targets 1710, 1712 and 1704, see annotated in FIG.17; targets 1710, 1712 are moving left or right, see FIG.17) to dynamically change position on a user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”); 
while a user performs an exercise using the exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”), receiving the one or more measurements (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”) from one or more sensors (sensors 212, 214, Para [0044] “The IO Board 204 also includes modules for a first pulse sensor 212 and a second pulse sensor 214, that are configured for detecting pulse rate of the user.”) associated with the exercise device (see FIG.4); and 
presenting, on a computing device (tablet 202) associated with the exercise device, one or more sections of the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”), wherein the one or more sections (you, targets, see annotated in FIG.17) are each related to a separate domain (watts, spm, see annotated in FIG.17) comprising one or more domains (watts, spm, see annotated in FIG.17), wherein, based on the one or more measurements (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”), each of the one or more sections (see annotated in FIG.17) includes the one or more icons (icons are targets 1710, 1712 and 1704, see annotated in FIG.17;targets 1710, 1712 are moving left or right, see FIG.17, Para [0166] “if the user continues to fall below target zone, resistance and one or both targets 1710, 1712 will decrease, in an example embodiment”) placed, and wherein the one or more icons (see annotated in FIG. 17) graphically move in the user interface (graphical interface, Para [0012]) in accordance with the user’s progress toward one or more goals (the goal is the target zone) associated with the one or more domains (see annotated in FIG. 17, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”).

    PNG
    media_image1.png
    637
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    923
    media_image2.png
    Greyscale

Regarding claim 10: Hoang disclose wherein the processing device (processor, Para [0241] “at least one processor in operable communication with the display screen”) is configured to:
receiving, via an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”), a selection of a first domain (The Examiner consider that the first domain is Watt, see FIG.17) from the one or more domains (see annotated in FIG. 17); and 
presenting additional information (the additional information is the power because Watt represent the power, see FIG.17) related to the progress of the user (the progress of a user is shown in FIG. 17) associated with the first domain.

Regarding claim 12: Hoang disclose the processing device (processor, Para [0241] “at least one processor in operable communication with the display screen”) is configured to present each of the one or more sections (see annotated in FIG. 19) as portions of a mountain (see annotated in FIG. 19) on the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).

    PNG
    media_image3.png
    644
    807
    media_image3.png
    Greyscale

Regarding claim 14: Hoang disclose further comprising: receiving, from the computing device (tablet 202) associated with the user, an adjustment to a value (the value is baseline or starting resistance level, Para [0168] “A baseline or starting resistance level is set for each individual user prior to the workout”) associated with a first domain (the Examiner considers that a first domain is referring to the separate domain in claim 1, line 12); and 
based on the adjustment to the value (when the user finish or meet the goal before it was planned), selecting, by the machine learning model (cloud central server), one or more additional exercises (one or more additional exercises are exercise with decreased resistance and exercise with increased resistance) to include in an exercise plan for the user (Para [0168] “Based on the user's historical average watts, and comparing it to past users who performed this workout, the AI can recommend the most appropriate baseline. User's resistance is adjusted up and down from their baseline based on the pre-programmed workout.”).

Regarding claim 15: Hoang disclose further comprising determining a completion state (user’s historical average watts, Para [0168]) of an exercise comprising the one or more exercises (one or more exercises are exercise with decreased resistance and exercise with increased); and 
based on the completion state, modifying a difficulty level of the exercise (Para [0168] “Based on the user's historical average watts, and comparing it to past users who performed this workout, the AI can recommend the most appropriate baseline. User's resistance is adjusted up and down from their baseline based on the pre-programmed workout.”).

	Regarding claim 16: Hoang disclose further comprising:
receiving second input (user input command, Para [0341]) from the user, wherein the second input comprises an instruction to modify an operating parameter of the exercise device (Para [0341] “instructions for, in response to the user input command, causing a same adjustment to a respective current difficulty setting of at least two of the exercise devices during the shared virtual exercise session.”), and the second input is received via a microphone (Para [0052] “the tablet 202 includes a microphone (not shown). The microphone can be used for capturing audio of the user of the particular tablet 202. The microphone can be used for capturing voice-based input commands in an example embodiment.”), a touchscreen, a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 17: Hoang disclose a system (a system, Para [0004] “A system having networked exercise devices that can have a shared virtual exercise session for training, collaboration or competition”) comprising:
a memory device (memory, Para [0240] “memory; and”) storing instructions;
a processing device (processor, Para [0241] “at least one processor in operable communication with the display screen, the user input device, a control of the adjustable difficulty setting, and the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor to”)  communicatively coupled to the memory device, wherein the processing device executes the instructions to:
generate, by an artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive one or more measurements as input (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”), wherein the one or more domains (see annotated in FIG. 17) comprise range of motion, strength (Watt is considered to represent strength because Watt is a unit of power and power is strength, see FIG. 17), balance, endurance (According to Merriam-Webster, endurance is defined as the ability to sustain a prolonged stressful effort or activity; Hoang, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity), mobility, stability, pliability, flexibility, or some combination thereof; 
output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), based on the one or more measurements (data, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), a user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”) that causes one or more icons (icons are targets 1710, 1712 and 1704, see annotated in FIG.17;targets 1710, 1712 are moving left or right, see FIG.17,) to dynamically change position on a user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”); 
while a user performs an exercise using the exercise device (the user perform an exercise by pressing the buttons on the handlebar wherein the buttons allow the handlebar 260 to move up and down which allow the user to perform rowing exercise, Para [0052] “the handlebar 260 itself can include buttons (not shown) that are controlled by the user for user input, for example, one thumb button on the right handlebar is designated as an up button and another thumb button on the left handlebar is designated as a down button (or vice versa in another example embodiment) ”), receiving the one or more measurements (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”) from one or more sensors (sensors 212, 214, Para [0044] “The IO Board 204 also includes modules for a first pulse sensor 212 and a second pulse sensor 214, that are configured for detecting pulse rate of the user.”) associated with the exercise device (see FIG.4); and 
presenting, on a computing device (tablet 202) associated with the exercise device, one or more sections of the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”), wherein the one or more sections (you, targets, see annotated in FIG.17) are each related to a separate domain (watts, spm, see annotated in FIG.17) comprising the one or more domains (see annotated in FIG.17), wherein, based on the one or more measurements (exercise performance, Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”), each of the one or more sections (targets, see annotated in FIG.17) includes the one or more icons (icons are targets 1710, 1712 and 1704, see annotated in FIG.17; targets 1710, 1712 are moving left or right, see FIG.17, Para [0166] “if the user continues to fall below target zone, resistance and one or both targets 1710, 1712 will decrease, in an example embodiment”) placed, and wherein the one or more icons (see annotated in FIG. 17) graphically move in the user interface (graphical interface, see FIG.17) in accordance with the user’s progress toward one or more goals (the goal is the target zone) associated with the one or more domains (see annotated in FIG. 17, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”).

    PNG
    media_image1.png
    637
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    923
    media_image2.png
    Greyscale

Regarding claim 18: Hoang disclose wherein the processing device (processor, Para [0241] “at least one processor in operable communication with the display screen”) is configured to:
receiving, via an input peripheral (the input peripheral is considered to be electro-mechanical input devices, Para [0052] “electro-mechanical input devices include buttons, switches, toggles, dials, sliders, etc”), a selection of a first domain (The Examiner consider that the first domain is Watt, see FIG. 17); and 
presenting additional information (distance, see FIG.17) related to the progress of the user (the progress of a user is shown in FIG. 17) associated with the first domain (Watt, see FIG.17).

Regarding claim 20: Hoang disclose the processing device (processor, Para [0241] “at least one processor in operable communication with the display screen”) is configured to present each of the one or more sections (see annotated in FIG. 19) as portions of a mountain (see annotated in FIG. 19) on the user interface (graphical interface, Para [0012] “display on the graphical interface, based on communication over the network, at least one representation of users of the exercise devices during the shared virtual exercise session”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10, 13, 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Proud et al (US 2014/0246499 A1) in view of Hoang (US 2019/0126099 A1).
Regarding claim 1: Proud et al discloses a computer-implemented method (methods for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual”) for using an artificial intelligence engine (artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”) to present a user interface (user interface is a touch screen 1212, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”) capable of presenting progress of a user (time start 308, time end  310; see annotated in FIG.16) in one or more domains (one or more domains is the user activity entry, the progress of a user is the activity history, Para [0218] “It should be noted that some fields can be automatically populated based on user activity entry, activity history, rules, or the like”), wherein the computer-implemented method (methods for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual”) comprises: 
generating, by the artificial intelligence engine (artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”), a machine learning model (hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”) trained to receive one or more measurements as input (one or more measurements are the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), 
outputting, based on the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), a user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”) that causes one or more icons (icon, emphasis added, Para [0316] “The touch screen 1212 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed "graphics"). In some embodiments, some or all of the visual output may correspond to user-interface objects, further details of which are described below.”) to dynamically change position on the user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”); 
while a user performs an exercise using an exercise device (the user wear the monitoring device 10 when exercise, Para [0078] “the term " user" includes but is not limited to a person, under a physician's care, interested in maintaining health, interested in maintaining a healthy lifestyle and/or physiologic balance, interested in monitoring lifestyle conditions, including but not limited to, the way a person goes about daily living including but not limited to, habits, exercise,”), receiving the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”) from one or more sensors (sensor, Para [0084] “Monitoring device 10 can be a sensor enabled item 10”) associated with the exercise device (monitoring device 10); and 
presenting, on a computing device (see annotated in FIG.17A) associated with the exercise device (monitoring device 10), one or more sections (see annotated in FIG.16) of the user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”), wherein the one or more sections (see annotated in FIG.16) are each related to a separate domain (see annotated in FIG.16) comprising the one or more domains (see annotated in FIG.16), wherein, based on the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), each section (see annotated in FIG.16) includes the one or more icons (icon, emphasis added, Para [0316] “The touch screen 1212 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed "graphics"). In some embodiments, some or all of the visual output may correspond to user-interface objects, further details of which are described below.”) placed.

    PNG
    media_image4.png
    432
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    591
    818
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    634
    946
    media_image6.png
    Greyscale

Proud fails to teach wherein the one or more comprise range of motion, strength, balance, endurance, mobility, stability, pliability, flexibility, or some combination thereof;
wherein the one or more icons graphically move in the user interface in accordance with the user’s progress toward one or more goals associated with the one or more domains.
Hoang teach wherein the one or more domains (Hoang, see annotated in FIG.17) comprise range of motion, strength (Hoang, Watt is considered to represent strength because Watt is a unit of power and power is strength, see FIG. 17), balance, endurance (Hoang, According to Merriam-Webster, endurance is defined as the ability to sustain a prolonged stressful effort or activity; Hoang, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity), mobility, stability, pliability, flexibility, or some combination thereof;
wherein the one or more icons (Hoang, see annotated in FIG. 17) graphically move in the user interface (Hoang, see annotated in FIG. 17) in accordance with the user’s progress toward one or more goals (Hoang, the goal is the target zone) associated with the one or more domains (Hoang, the icons 1710 associated with Watt is moving within the target zone, the icons 1712 associated with SPM is moving within the target zone; the one or more domains are power (watt) and SPM, user’s performance or user activities, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”).

    PNG
    media_image7.png
    690
    789
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the icon of Proud to graphically move in the user interface in accordance with the user’s progress toward one or more goals associated with the one or more domains, as taught in Hoang, for the purpose of providing users with a challenging and fun workout experience. (Hoang, Para [0167] “The purpose of setting and adjusting targets and resistance is to provide users with a challenging and fun workout experience.”)

Regarding claim 2: Proud in view of Hoang teach wherein receiving, via an input peripheral (input peripheral, Para [0315] “The I/O subsystem 1206 couples input/output peripherals on the mobile device 1200”), a selection of a first domain (Hoang, the Examiner consider the first domain is Watt, see FIG.17) comprising the one or more domains (Hoang, Watt and SPM, see annotated in FIG.17); and 
presenting additional information (sensor parameters 316) related to the progress of the user (time start 308, time end  310; see annotated in FIG.16) associated with the first domain (Hoang, Watt, see FIG.17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Proud to have a first domain, as taught in Hoang, for the purpose of providing users with a challenging and fun workout experience.

Regarding claim 5: Proud further disclose wherein based on the progress the user (time start 308, time end 310; see annotated in FIG.16) has made in each of the one or more domains, predicting a completion date (date 306 is the completion date, see FIG.16) for an exercise plan (the set of goals is considered to include the expected completion date; Para [0288] “A plan and/or set of goals are provided in the form of a suggested healthy daily routine. The suggested healthy daily routine may include any combination of specific suggestions for incorporating proper nutrition, exercise, and mind centering, sleep, and selected activities of daily living in the user's life”), by using the machine learning model (hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”).

Regarding claim 8: Proud further disclose wherein receiving second input (audio data, Para [0314] “The audio circuitry 1210, the speaker 1211, and the microphone 1213 provide an audio interface between a user and the mobile device 1200. The audio circuitry 1210 receives audio data from the peripherals interface 1218, converts the audio data to an electrical signal, and transmits the electrical signal to the speaker 1211.”) from the user, wherein the second input (audio data, Para [0314] “The audio circuitry 1210 receives audio data from the peripherals interface 1218, converts the audio data to an electrical signal, and transmits the electrical signal to the speaker 1211.”) comprises an instruction (the microphone received the input or instruction from the user; Para [0314] “The audio circuitry 1210 also receives electrical signals converted by the microphone 1213 from sound waves. The audio circuitry 1210 converts the electrical signal to audio data and transmits the audio data to the peripherals interface 1218 for processing”) to modify an operating parameter (peripheral 1218) of the exercise device (monitoring device 10), and the second input is received via a microphone, a touchscreen, a keyboard, a mouse, a proprioceptive sensor, or some combination thereof (Para [0314] “The audio circuitry 1210, the speaker 1211, and the microphone 1213 provide an audio interface between a user and the mobile device 1200”).

Regarding claim 9: Proud further disclose a tangible, non-transitory computer-readable medium (system for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual”) storing instructions that, when executed, cause a processing device (processor, Para [0061] “The processor then executes the software instructions in memory”) to: 
generate, by an artificial intelligence engine (artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”), a machine learning model (hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”) trained to receive one or more measurements as input (one or more measurements are the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), 
output, based on the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), a user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”) that causes one or more icons (icon is capable to change the position as the user change the location, Para [0150] “user tracking data may be graphically conveyed as an icon superimposed onto a map to indicate the user's relative location”) to dynamically change position on a user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”); 
while a user performs an exercise using an exercise device (the user wear the monitoring device 10 when exercise, Para [0078] “the term " user" includes but is not limited to a person, under a physician's care, interested in maintaining health, interested in maintaining a healthy lifestyle and/or physiologic balance, interested in monitoring lifestyle conditions, including but not limited to, the way a person goes about daily living including but not limited to, habits, exercise,”), receiving the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”) from one or more sensors (sensor, Para [0084] “Monitoring device 10 can be a sensor enabled item 10”) associated with the exercise device (monitoring device 10); and 
present, on a computing device (see annotated in FIG.17A) associated with the exercise device (monitoring device 10), one or more sections (see annotated in FIG.16) of the user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”), wherein the one or more sections (see annotated in FIG.16) are each related to a separate domain (see annotated in FIG.16) comprising one or more domains (see annotated in FIG.16), wherein, based on the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), each section includes the one or more icons (icon, Para [0150] “user tracking data may be graphically conveyed as an icon superimposed onto a map to indicate the user's relative location”) placed.

    PNG
    media_image4.png
    432
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    591
    818
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    634
    946
    media_image6.png
    Greyscale

Proud fails to teach wherein the one or more comprise range of motion, strength, balance, endurance, mobility, stability, pliability, flexibility, or some combination thereof;
wherein the one or more icons graphically move in the user interface in accordance with the user’s progress toward one or more goals associated with the one or more domains.
Hoang teach wherein the one or more domains (Hoang, see annotated in FIG.17) comprise range of motion, strength (Hoang, Watt is considered to represent strength because Watt is a unit of power and power is strength, see FIG. 17), balance, endurance (Hoang, According to Merriam-Webster, endurance is defined as the ability to sustain a prolonged stressful effort or activity; Hoang, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity), mobility, stability, pliability, flexibility, or some combination thereof;
wherein the one or more icons (Hoang, see annotated in FIG. 17) graphically move in the user interface (Hoang, see annotated in FIG. 17) in accordance with the user’s progress toward one or more goals (Hoang, the goal is the target zone) associated with the one or more domains (Hoang, user’s performance or user activities, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”).

    PNG
    media_image7.png
    690
    789
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the icon of Proud to graphically move in the user interface in accordance with the user’s progress toward one or more goals associated with the one or more domains, as taught in Hoang, for the purpose of providing users with a challenging and fun workout experience. (Hoang, Para [0167] “The purpose of setting and adjusting targets and resistance is to provide users with a challenging and fun workout experience.”)

Regarding claim 10: Proud in view of Hoang teach wherein the processing device (processor, Para [0061] “The processor then executes the software instructions in memory”) is configured to: 
receive, via an input peripheral (input peripheral, Para [0315] “The I/O subsystem 1206 couples input/output peripherals on the mobile device 1200”), a selection of a first domain (Hoang, the Examiner consider the first domain is Watt, see FIG. 17) from the one or more domains (Hoang, Watt and SPM, see annotated in FIG.17); and 
present additional information (sensor parameters 316) related to the progress of the user (time start 308, time end  310; see annotated in FIG.16) associated with the first domain (Hoang, Watt, see FIG.17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Proud to have a first domain, as taught in Hoang, for the purpose of providing users with a challenging and fun workout experience.

Regarding claim 13: Proud further disclose wherein the processing device (processor, Para [0061] “The processor then executes the software instructions in memory”) is configured to, based on the progress the user (time start 308, time end 310; see annotated in FIG.16) has made in each of the one or more domains, predicting a completion date (date 306 is the completion date, see FIG.16) for an exercise plan (the set of goals is considered to include the expected completion date; Para [0288] “A plan and/or set of goals are provided in the form of a suggested healthy daily routine. The suggested healthy daily routine may include any combination of specific suggestions for incorporating proper nutrition, exercise, and mind centering, sleep, and selected activities of daily living in the user's life”), by using the machine learning model (hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”).

Regarding claim 16: Proud further disclose wherein receiving second input (audio data, Para [0314] “The audio circuitry 1210, the speaker 1211, and the microphone 1213 provide an audio interface between a user and the mobile device 1200. The audio circuitry 1210 receives audio data from the peripherals interface 1218, converts the audio data to an electrical signal, and transmits the electrical signal to the speaker 1211.”) from the user, wherein the second input (audio data, Para [0314] “The audio circuitry 1210 receives audio data from the peripherals interface 1218, converts the audio data to an electrical signal, and transmits the electrical signal to the speaker 1211.”) comprises an instruction (the microphone received the input or instruction from the user; Para [0314] “The audio circuitry 1210 also receives electrical signals converted by the microphone 1213 from sound waves. The audio circuitry 1210 converts the electrical signal to audio data and transmits the audio data to the peripherals interface 1218 for processing”) to modify an operating parameter (peripheral 1218) of the exercise device (monitoring device 10), and the second input is received via a microphone, a touchscreen, a keyboard, a mouse, a proprioceptive sensor, or some combination thereof (Para [0314] “The audio circuitry 1210, the speaker 1211, and the microphone 1213 provide an audio interface between a user and the mobile device 1200”).

Regarding claim 17: Proud further disclose a system (system for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual”) comprising: 
a memory device storing instructions (software instruction, Para [0061] “software instructions that are stored in non-volatile memory (also referred to as secondary memory).”); 
a processing device (processor, Para [0061] “The processor then executes the software instructions in memory”) communicatively coupled to the memory device,
generate, by an artificial intelligence engine (artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”), a machine learning model (hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”) trained to receive one or more measurements as input (one or more measurements are the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), 
output, based on the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), a user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”) that causes one or more icons (icon is capable to change the position as the user change the location, Para [0150] “user tracking data may be graphically conveyed as an icon superimposed onto a map to indicate the user's relative location”) to dynamically change position on a user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”); 
while a user performs an exercise using an exercise device (the user wear the monitoring device 10 when exercise, Para [0078] “the term " user" includes but is not limited to a person, under a physician's care, interested in maintaining health, interested in maintaining a healthy lifestyle and/or physiologic balance, interested in monitoring lifestyle conditions, including but not limited to, the way a person goes about daily living including but not limited to, habits, exercise,”), receiving the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”) from one or more sensors (sensor, Para [0084] “Monitoring device 10 can be a sensor enabled item 10”) associated with the exercise device (monitoring device 10); and 
present, on a computing device (see annotated in FIG.17A) associated with the exercise device (monitoring device 10), one or more sections (see annotated in FIG.16) of the user interface (user interface, see FIG. 17A, Para [0046] “FIG. 17(a) and (b) illustrate an exemplary user interface for an activity management application according to an embodiment of the present invention”), wherein the one or more sections (see annotated in FIG.16) are each related to a separate domain (see annotated in FIG.16) comprising the one or more domains (see annotated in FIG.16) and wherein, based on the one or more measurements (the data, Para [0122] “A case-based reasoning system stores a set of problems and answers in an organized data structure called cases”), each of the one or more sections includes the one or more icons (icon, Para [0150] “user tracking data may be graphically conveyed as an icon superimposed onto a map to indicate the user's relative location”) placed.

    PNG
    media_image4.png
    432
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    591
    818
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    634
    946
    media_image6.png
    Greyscale

Proud fails to teach wherein the one or more comprise range of motion, strength, balance, endurance, mobility, stability, pliability, flexibility, or some combination thereof;
wherein the one or more icons graphically move in the user interface in accordance with the user’s progress toward one or more goals associated with the one or more domains.
Hoang teach wherein the one or more domains (Hoang, see annotated in FIG.17) comprise range of motion, strength (Hoang, Watt is considered to represent strength because Watt is a unit of power and power is strength, see FIG. 17), balance, endurance (Hoang, According to Merriam-Webster, endurance is defined as the ability to sustain a prolonged stressful effort or activity; Hoang, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity), mobility, stability, pliability, flexibility, or some combination thereof;
wherein the one or more icons (Hoang, see annotated in FIG. 17) graphically move in the user interface (Hoang, see annotated in FIG. 17) in accordance with the user’s progress toward one or more goals (Hoang, the goal is the target zone) associated with the one or more domains (Hoang, user’s performance or user activities, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”).

    PNG
    media_image7.png
    690
    789
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the icon of Proud to graphically move in the user interface in accordance with the user’s progress toward one or more goals associated with the one or more domains, as taught in Hoang, for the purpose of providing users with a challenging and fun workout experience. (Hoang, Para [0167] “The purpose of setting and adjusting targets and resistance is to provide users with a challenging and fun workout experience.”)

Regarding claim 18: Proud further disclose wherein the processing device (processor, Para [0061] “The processor then executes the software instructions in memory”) is configured to: 
receive, via an input peripheral (input peripheral, Para [0315] “The I/O subsystem 1206 couples input/output peripherals on the mobile device 1200”), a selection of a first domain (the Examiner consider the domain is similar to the separate domain in claim 17, line 14); and 
present additional information (sensor parameters 316) related to the progress of the user (time start 308, time end  310; see annotated in FIG.16) associated with the first domain.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: 
The Office relies on Proud as allegedly discussing the recited icons. (Office action, page 11.) In particular, the Office cited paragraph [0150] which states "user tracking data may be graphically conveyed as an icon superimposed onto a map to indicate the user's relative location." (Emphasis added. Proud, paragraph [0150].) Applicant asserts that Proud's icon that relates to a user's relative geographic location is completely different than an icon that graphically moves in a user interface in accordance with a user's progress toward one or more fitness goals, as is generally recited by the amended independent claims. The icon described in Proud is completely unrelated, completely uncorrelated, and in no reasonable way can be compared to the icon that is recited in the current amended claims. The claims have no language related to a map or a physical location that is being tracked.
As depicted, icon 5232 is presented as showing a user's progress for "Domain 1: Range of Motion" in section 5222 (the dashed line and circle indicate the user is making progress towards accomplishing their goal for range of motion). To reiterate, the recited icons are not related to the user's relative geographic location and, thus, Proud does not identically disclose the recited icons. (Applicant’s remark, page 9)
Further, to elaborate, the user's progress toward a goal may occur at any geographic location and tracking the geographic location of the user is not a consideration relevant to the current claims. Applicant respectfully asserts that Proud cannot be used to reject the recited icons that move in accordance with the user's progress towards a goal. The proposed comparison would be tantamount to comparing apples and oranges. Applicant respectfully requests that the Office withdraw the 35 U.S.C. 102(a)(1) rejection of the amended independent claims and their respective dependent claims and, further, allow the same. (Applicant’s remark, page 10)
Hoang discusses a target zone for performance to be within during a user's workout. Hoang does not discuss an icon that graphically moves to represent a user's progress towards a fitness goal, such as range of motion. A target zone is not equivalent to an icon that progresses towards a user's fitness goal. A target zone is a boundary within which the user performs in Hoang - it is not an icon that progresses towards a user's fitness goal, as is generally recited by the claims. As depicted in FIG. 52 of the current Specification above, the icon increases graphically on the user interface to indicate the user is progressing towards the range of motion goal. Hoang's target zone is limited to a band within which the user's performance should stay during a workout. Hoang's target zone is not identical to the claimed icons. Accordingly, Applicant respectfully requests that the Office withdraw this rejection of the claims and, further, allow the same. (Applicant’s remark, pages 10-11)

Examiner’s response: Applicant’s arguments are not persuasive
With respect to the Applicant’s argument that Proud’s icon represent a user’s relative geographic location, the Examiner has a new interpretation of the icon that displays on the touch screen. (Proud, icon, emphasis added, Para [0316] “The touch screen 1212 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed "graphics").see claim rejection 103 above). Therefore, the Applicant’s argument is no longer valid.
With respect to the Applicant’s argument that the domain is the range of motion and the icon is related to the user’s relative geographic location, the Examiner has a new interpretation of the domains of Proud as modified by Hoang (Hoang, Watt is considered to represent strength because Watt is a unit of power and power is strength, average strokes per minute -SPM- is considered to be an endurance because SPM is the stroke rate which represent the ability to sustain a prolonged stressful effort or activity see annotated in FIG.17) and Proud’s icon (Proud, icon, emphasis added, Para [0316] “The touch screen 1212 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed "graphics"). Therefore, the Applicant’s argument is no longer valid.
With respect to the Applicant’s argument that Proud cannot be used to reject the recited icons that move in accordance with the user's progress towards a goal, the Examiner has a new interpretation related to the icon of Proud and the domain of Proud in view of Hoang. Specifically, Proud teach an icon that display on the touchscreen (Proud, icon, emphasis added, Para [0316] “The touch screen 1212 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed "graphics"). Proud in view of Hoang teach an icon (represent the user’s progress) moving within the target zone (user’s goal) and the icon is representing the one or more domains such as the strength (Hoang, watt is a unit of power) and/or endurance (Hoang, SPM, the stroke rate which represent the ability to sustain a prolonged stressful effort or activity). Therefore, the Applicant’s argument is no longer valid. 
With respect to the Applicant’s argument that Hoang does not discuss an icon that graphically moves to represent a user's progress towards a fitness goal, such as range of motion, this argument is no longer valid because the Examiner has new interpretation of Hoang’s domain (watt-strength and spm-endurance).  With respect to the Applicant’s argument that a target zone is not equivalent to an icon that progresses towards a user's fitness goal, the Examiner disagrees because Hoang teach that the target zone is the user’s goal and the one or more icons (Hoang, see annotated in FIG. 17) graphically move in the user interface (Hoang, the icons see annotated in FIG. 17) in accordance with the user’s progress toward one or more goals (Hoang, the goal is the target zone line, see FIG.17) associated with the one or more domains (Hoang, user’s performance or user activities, Para [0166] “As shown in the graphical interface screen 1700, the performance targets 1702 are provided so that performance 1710 is within a band of Exercise Power (Watts) and performance 1712 is within a band of SPM (both shown).”). With respect to the Applicant’s argument that Hoang's target zone is not identical to the claimed icons, the Examiner disagrees because the target zone is not an icon. Further, as disclosed in Hoang, the user’s goal is that the user need to perform exercise within the target zone. The icon is the annotated symbol on the screen. As the user move/run/walk/exercise, the icon represent the user will move/run/walk/exercise on the screen (Hoang, see FIG.17 above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784